PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/969,228
Filing Date: 2 May 2018
Appellant(s): Kutchko et al.




_____________________________________
Michael J. Grese
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/06/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the final rejection of the Office action dated 07/07/2021 (hereinafter “FOA”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(1) (A) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of Claims 1-7, 9-14, and 16-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention based on the recitation of Claims 1 and 11-14 as indicated in paragraphs 6-7 of the FOA.  
The ground of rejection of Claim 22 under 35 U.S.C. 112(b) is maintained.  

VI)  Remaining Appellants’ Grounds of Rejection for review on Appeal from FOA:  (adopting Appellants’ outline nomenclature from page 8 of the Brief).
1. Whether claim 22 was properly rejected under 35 U.S.C. § 112(b).
2. Whether claim 22 was properly rejected under 35 U.S.C. § 112(d).
3. Whether claims 1-7, 9-14, 16, 17, and 22 were properly rejected under 35
U.S.C. § 103.  
(2) Response to Arguments
VII) (A) (1) APPELLANTS’ ARGUMENT
Appellants’ argue that claim 22 clearly further recites the effective amount of the hydrophilic additive recited in claim 1, and this is clear at least because of the use of the phrase "the hydrophilic additive" referring back to "a hydrophilic additive" established in claim 1 (its antecedent basis).  Further, the relationship between the recited amounts of the hydrophilic additive in claims 1 and 22 are clear when understanding claim 22's dependency on claim 1.  Claim 1 recites from 10 weight percent to 50 weight percent hydrophilic additive based on the total solids weight of the surface active coating composition, and claim 22 recites more than 15 weight percent hydrophilic additive based on the total solids weight of the surface active coating composition.  Appellant concludes because claim 22 depends from claim 1, the upper boundary of 50 weight percent hydrophilic additive based on the total solids weight of the surface active coating composition has not been negated and still applies and is read into claim 22.  
VII) (A) (1) RESPONSE TO ARGUMENT:  
As indicated in the rejection of Claim 22, the lack of the upper limit for a weight percent of hydrophilic additive is unclear, vague and indefinite whether this hydrophilic additive is the same or different hydrophilic additive of Claim 1.  As noted by Appellants, Claim 1 specifies the effective amount of hydrophilic additive comprising from 10 weight percent to 50 weight percent based on the total solids weight of the surface active coating composition.  Claim 22 recites “wherein the hydrophilic additive comprises more than 15 weight percent of the surface active coating composition based on total solids weight of the surface active coating composition.”  The hydrophilic additive of Claim 22 is in an amount without reference to an effective amount.  This lack of reference to the effective amount in Claim 22 for comprises more than 15 weight percent is confusing whether such an amount is open from more than 15 weight percent because the hydrophilic additive comprises more than 15 weight percent of the surface active 
VII) (B) (grounds 2) Appellants’ submit that claim 22 further limits claim 1, which is clear from its dependency thereon.  Claim 1 recites from 10 weight percent to 50 weight percent hydrophilic additive based on the total solids weight of the surface active coating composition, and claim 22 recites more than 15 weight percent hydrophilic additive based on the total solids weight of the surface active coating composition. Since claim 22 depends from claim 1, the upper boundary of 50 weight percent hydrophilic additive based on the total solids weight of the surface active coating composition has not been negated and still applies and is read into claim 22, such that the range of hydrophilic additive in claim 22 is from more than 15 weight percent to 50 weight percent. This further limits the range recited in claim 1 of from 10 weight percent to 50 weight percent.  
VII) (B) (grounds 2) RESPONSE TO ARGUMENT:  
Appellants’ argument against the 112(d) rejection is essentially the same as Appellants’ argument against the 112(b) rejection, and this response to argument is similar to for the rejection under 112(b).  As noted by Appellants, Claim 1 specifies the effective amount of hydrophilic additive comprising from 10 weight percent to 50 weight percent based on the total solids weight of the surface active coating composition.  Claim 22 recites “wherein the hydrophilic additive comprises more than 15 weight percent of the surface active coating composition based on total solids weight of the surface active coating composition.”  The hydrophilic additive of Claim 22 is in an amount without reference to an effective amount.  This lack of reference to the effective amount in Claim 22 for comprises more than 15 weight percent appears open from more than 15 weight percent because the hydrophilic additive comprises more than 15 
VII) (C) Rejections under 35 U.S.C. § 103 
In 1) and 2) Appellants give an overview of the claimed invention, and an overview of the obviousness rejections.  
Response to overview
In the overview of the obviousness rejection, Appellants’ characterization of the rejection is not entirely accurate.  Appellants contend that the Examiner acknowledges that Kobayashi does not disclose or suggest a metal alkoxide used to prepare the hydrophobic polymer (see final FOA, page 10) but alleges that it would have been obvious to include the metal alkoxide in the formation of the hydrophobic polymer based ltami.  The inaccuracy is that the rejection at page 10 of the FOA actually states “However Kobayashi in disclosing tetra alkyl titanate does not expressly disclose a metal alkoxide or a hydrophilic additive of nano-sized particles.”  So, Kobayashi discloses tetra alkyl titanate which is titanium alkoxide as shown by Itami at ¶ 0029 in that tetrabutyl titanate is titanium butoxide and tetraisopropyltitanate is titanium isopropoxide.  
VII) (C) (3) APPELLANTS’ ARGUMENT - Inclusion of the hydrophilic additive in the composition of Kobayashi would frustrate its intended purpose  
a)	Appellants argue that Kobayashi is directed to an anti-staining silicone composition that comprises: (A) an organopolysiloxane resin, (B) an organopolysiloxane having at least one silyalkylene group and at least one fluorine containing organic group, (C) an organosilane, and (D) a cure-accelerating catalyst. The coating composition of Kobayashi may additionally contain a silane coupling agent to improve the adherence of the coating to various substrates (column 7, lines 25-26) in an amount of from 0.01 to 10 weight percent based on the coating composition (column 7, lines 26-29). 
	Appellants submit the First Declaration (the Declaration of Dr. Steven Bowles filed on September 4, 2020) (hereinafter “Bowles 1st”) shows the silicone composition of Kobayashi cures at room temperature into a highly water-repellent [hydrophobic], highly oil-repellent [oleophobic] film (column 1, lines 35-37) providing the coating with excellent stain resistance such that the curable silicone composition forms a coating that inhibits the adhesion of water drops, snow, and ice (see, column 7, lines 62-67). 
	Appellants submit the Second Declaration (Second Declaration of Dr. Steven Bowles submitted on April 21, 2021) (hereinafter “Bowles 2nd”) describes the three exemplary coating compositions prepared by Kobayashi for forming highly water repellent and highly oil-repellent cured coatings.  The coating compositions of Example 1-3 of Kobayashi, contained: (A) a methylpolysiloxane resin in toluene; (B) an organopolysiloxane as prepared according to Synthesis Example I (column 8, line 20-49) or Synthesis Example 2 (column 8, line 52 to column 9, line 11); (C) methyltri(methyl ethyl ketoximo) silane or methyltrimethoxysilane; (D) dibutyltin diacetate or dibutyltin dilaurate; and optionally an adhesion promoter.  These coating compositions were applied to glass substrates and cured at room temperature for 24 hours.  The water repellency property of the cured coatings of Examples 1-3 Kobayashi was determined using water contact angle analysis. The coated substrates of Examples 1, 2, and 3 of Kobayashi had water contact angles of 105.5°, 107°, and 107°, respectively (See, Bowles 2nd at paragraph 11).  Thus, the water contact angles achieved by the polysiloxane coating compositions of Kobayashi are lower than the presently-claimed water contact angle of at least 110° in claim 1 and the water contact angle from dependent claim 12 of at least 140°.  
VII) (C) (3) (a) RESPONSE TO ARGUMENT
	As indicated in the FOA at ¶21, in accordance with MPEP §2123, a rejection is over prior art's broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 
As described in the FOA at § 21, the examples 1-3 of Kobayashi referenced by Appellants in their argument and Bowles 2nd declaration only have 1 g of the organopolysiloxane whose synthesis is described in Synthesis Example 1 or 2 as having disiloxane (C8F17C2 HiCH3)2Si)zO or cyclosiloxane of (C4F9 C 2HiCH3)SiO)4.  Such an amount of the synthesis example 1 material which is component B can have an amount from 0.5 up to 500 weight parts per 100 weight parts of component A.  In examples 1 -3 the weight parts of component B, is only 3.9 parts or 10 parts per 100 of component A.  As noted in Kobayashi at Col. 6, the ultimately obtained cured coating will have an unacceptable water- and oil-repellency when less than 0.5 weight part component (B) is added.  
Therefore, with the addition of higher amounts of the component (B) of the examples according to this broad teaching of Kobayashi, the position of the office is that the water contact angle would be higher than in Examples 1-3 to attain the highly water repellent and highly oil-repellent cured coatings.  Appellants have not addressed this broader teaching of Kobayashi of a higher amount of component B for higher water contact angles.  
VII) (C) (3) (b) APPELLANTS’ ARGUMENT continued 
Appellants also argue that one of ordinary skill would not have been motivated to or considered including the hydrophilic additive from Kuroda in the composition of Kobayashi at least because one of ordinary skill would have expected such modification to render the coating of Kobayashi unsatisfactory for its intended purpose.  This is impermissible under Section 2143.0l(V) of the MPEP, which forbids a proposed modification of prior art (e.g., Kobayashi) rendering the prior art invention unsatisfactory for its intended purpose. 
Kuroda is directed to a stain-proofing coating composition comprising: (A) a hydrophilic material; (B) a hydrophobic polymer; (C) an organic solvent for the hydrophobic polymer, typically a non-polar organic solvent; and (D) an organic solvent, typically a polar organic solvent having a high boiling point that is higher than that of the solvent (C) by 5°C.  Kuroda discloses that the utilization of the two organic solvents (C) and (D) having differing boiling points allows for the uniform dispersion of the hydrophilic material in the coating composition (see, paragraph [0018]).  
As provided in Tables 1-3 of Kuroda, the cured coatings which contain a hydrophobic polymer and a hydrophilic material (a colloidal silica dispersion in isopropanol) have water contact angles ranging between 74° and 76°. As described in Bowles 2nd in paragraph 15, the coatings of Kuroda that include a hydrophobic polymer and hydrophilic additive are hydrophilic, having a water contact angle of less than 90°.  
Based on the explanation Bowles 2nd, one of ordinary skill in the art would not have incorporated an effective amount of hydrophilic additive (from Kuroda), such as, from 10 weight percent to 50 weight percent based on the total solids of the coating composition, into the coating composition of Kobayashi because doing so would be expected to or would at least have the potential to reduce the desired water repellent properties of the cured coating of Kobayashi (see Bowles 2nd, paragraphs 13 and 17). Adding a hydrophilic additive to Kobayashi would be expected to potentially reduce the hydrophobicity of Kobayashi's coating (see Bowles 2nd, paragraph 13), which would cause the opposite effect of the intended purpose of Kobayashi to form a highly hydrophobic coating.   
In addition, the water contact angles of the coatings in Kobayashi (e.g., from 105 .5°-107°) are already below the claimed water contact angle of at least 110° ( or at least 140° in claim 12).  Adding a hydrophilic additive from Kuroda to such compositions in Kobayashi, would potentially decrease the water contact angle of the cured coating further below 110°, as recited in independent claim 1 (see Bowles 2nd, paragraphs 13 and 18), contrary to Kobayashi's express purpose.  Thus, as the stated goal of Kobayashi is to produce a highly-water repellent (i.e., highly hydrophobic) coating composition that inhibits the adhesion of water droplets, snow, and ice, adding the hydrophilic additive of Kuroda would have been counterintuitive, as incorporating a hydrophilic additive into the coating of Kobayashi would reduce the water contact angle even further below 110°. A cured coating that is less hydrophobic or more hydrophilic, could reduce or destroy the desired water-repellent properties of Kobayashi's coating composition (see Bowles 2nd, paragraphs 17 and 18), thus undermining the intended purpose of Kobayashi. As such, the addition of Kuroda's hydrophilic additive into the composition of Kobayashi would not have been obvious for at least this reason.  
VII) ( C) (b) RESPONSE TO ARGUMENT
In response, the water contact angle data of Tables 1-3 is for coating samples at least three days after subjected to tobacco smoke which affected the surface to the extent of a slight decrease in color.  Therefore, the water contact angle of the coating is not an initial water contact angle.  Also, in accordance with MPEP §2123, a rejection is over prior art's broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804. A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  
The broad teaching and suggestion of Kuroda from ¶s 0085-0086 and 0088-0092 is that the hydrophobic polymer (B) for a coating which forms a matrix of a coating film may be optionally selected depending on the hydrophilic material in consideration of dispersibility of the hydrophilic material (A) and a difference in water contact angle.  Especially those having a water contact angle of not less than 60 degrees can be used suitably.  
Also Kuroda discloses at ¶ 0085 hydrophilic silanes including aminoorganic silane or mercapto organo silane just like the those in the water repellent coating of st declaration that highly water repellent is hydrophobic from Col. 1 lines 35-37 of Kobayashi.  Also Kuroda discloses at ¶s 0088-0092 that fluorine-containing resins are advantageous from the viewpoint of weather resistance {i.e. water resistance like the highly water repellent or hydrophobic composition of Kobayashi, where from the abstract, Kobayashi has component (B) containing at least one fluorine containing organic group bonded to main-chain silicon, i.e. for a coating with excellent stain resistance such that the curable silicone composition forms a coating that inhibits the adhesion of water drops, snow, and ice (see, column 7, lines 62-67), i.e. a highly water-repellent [hydrophobic], i.e. weatherable coating}.  
Also from Tables 1-3, referred to by Appellants, even though the water contact angle is not an initial water contact angle, the water contact angle reported after days for stain-testing does not vary much from 0 to 30 parts by mass of hydrophilic additive included with the hydrophobic polymer.  Therefore, the broad teaching of Kuroda is that the water contact angle would be higher for a fluorine containing resin as opposed to the acrylic silicone of Examples 1-1 to 1-3 reported for Tables 1-3 especially for weather resistance, i.e. water resistance or hydrophobicity as for the fluorine containing compounds of Kobayashi.  Kuroda’s broad teaching furthers Kobayashi’s purpose of a highly hydrophobic coating with hydrophilic components for weather resistance, which for Kobayashi, as admitted by Appellants at section VII) (C) (3) (b) above, is a stated goal of Kobayashi to produce a highly-water repellent (i.e., highly hydrophobic) coating composition that inhibits the adhesion of water droplets, snow, and ice.  
nd declaration, the coating of Kuroda is hydrophilic having a contact angle less than 90º.  Therefore, the examples with 100 mass parts of hydrophobic polymer and no hydrophilic material has a hydrophilic contact angle of 74 or 75º after 3 days even only having hydrophobic polymer and solvent.  Also adding the increasing amounts of hydrophilic material up to 30 mass parts only changed the water contact angle by 1 or 2º; even sometimes increasing the water contact angle.  Appellants have not addressed these results from Tables 1-3 of Kuroda that Appellants referred to for contact angles from 74 to 76º   
Therefore, contrary to Appellants’ conclusion, adding the hydrophilic additive of Kuroda would not have been counterintuitive, but would be obvious as incorporating a hydrophilic additive into the coating of Kobayashi, which already has a hydrophilic additive such as aminoorganosilane or mercaptoorganosilane, would not reduce the water contact angle any more than 1-2º further below a contact angle without hydrophilic material.  Also, if the initial static water contact angle of the hydrophobic composition coating of Kobayashi is high enough, then any reduction with the addition 
VII (C) (4) APPELLANTS’ ARGUMENT - No reasonable expectation of success exists when including the hydrophobic additive in the composition of Kobayashi   
a)	Appellants address the rejection from modified Kobayashi having an amount of hydrophilic additive of silica nanoparticles in an amount of 1 to 45 weight percent but not expressly disclosing a water contact of at least 110° and combining the teachings and suggestions of the Manoudis reference.  Appellants contend that despite the assertion in paragraph 13 of the Bowles 2nd that Dr. Bowles would have expected the coating of Kobayashi to become more hydrophilic by the addition of a hydrophilic additive, the Examiner persists that it would have been obvious to include a hydrophilic additive in the hydrophobic coating of Kobayashi. This is based on the further combination of Manoudis with Kobayashi, ltami, and Kuroda.      
VII (C) (4) (a) RESPONSE TO ARGUMENT
As noted in the FOA, Bowles 2nd does not address the broad disclosures of Kobayashi for any opinions or conclusions of the declaration.  
In accordance with MPEP §2123, a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. 
As stated in ¶ 13 of Bowles 2nd, the opinion is based upon starting from the disclosure of Kobayashi disclosing water-repellent coatings in regards to a water contact angle of cured coating which was referenced in ¶ 11 for examples 1-3 of Kobayashi.  However, as indicated above in this Examiners Answer at § VII) (C) (3) (a) Response to Argument, from the broader disclosures of Kobayashi the addition of higher amounts of the component (B) of the examples from 3.9 parts or 10 parts per 100 of A up to 500 weight parts per 100 weight parts of component A would provide a water contact angle higher than in Examples 1-3 to attain the highly water repellent and highly oil-repellent cured coatings.  Therefore, the opinions expressed in and conclusions from ¶ 13 of Bowles 2nd does not address the broader disclosure of Kobayashi for higher water contact angle of the highly water repellent and highly oil-repellent cured coatings.  Also not addressed in Bowles 2nd is the disclosure of Kobayashi that the coating itself has hydrophilic agent in the form of amino organo silane or mercapto organo silane for such coatings with higher water contact angle for highly water repellence and high oil-repellence.  Also, the opinion does not address the relative data of Kuroda in Tables 1-3 that added amounts of hydrophilic agent to 30 mass parts does not affect the water contact angle by more than 1º or 2º that is 
VII (C) (4) (b) APPELLANTS’ ARGUMENT
Appellants also assert that while Manoudis does discuss the addition of small concentrations of nanoparticles to enhance the hydrophobic character of a surface, Manoudis is also clear on the limitations of the concept it presents.  Appellants argue that Manoudis in its "Conclusions" section on page 11231 explains that hydrophobic surfaces were prepared using dilute dispersions (particle concentration <1 % w/v) of the nanoparticles.  Appellants conclude that Manoudis is clearly not directed to the concept that the addition of any amount of hydrophilic additive, including hydrophilic nanoparticles, to a composition comprising a hydrophobic polymer increases the hydrophobicity of the surface, but only to potentially increase the hydrophobicity of certain surfaces using dilute dispersions (i.e., small concentrations) of the nanoparticles.     
VII (C) (4) (b) RESPONSE TO ARGUMENT 
Appellants characterization of Manoudis as “clear on the limitations” and dilute dispersions of particle concentration <1 % w/v of the nanoparticles is conclusory as to “clear on limitations” and does not address the broad disclosure of Figure 4 discussed in the FOA at §13h.  
For the conclusion of “clear on the limitations”, Manoudis does not discredit or limit the quantity of nanoparticles, because Manoudis for Figure 4 describes the overall static water contact angle ranges from 103 +/-0.5 to 164+/-0.5º for a particle concentration at 2%w/v as for the latter as shown in the insert photo.  Manoudis shows for Figure 4 that the data suggest that static contact angles, Θs, increased drastically with particle concentration; this is true for particle concentrations lower than 1 % w/v.  Above this "critical" point, static contact angle values are almost constant and are not affected by the particle concentration (i.e., a plateau is formed).  This is not a limitation 
VII (C) (4) (c) APPELLANTS’ ARGUMENT 
Appellants address the Examiner’s contention on page 21 of the FOA: 
i) that one having ordinary skill would be motivated to substitute or combine the fumed silica of Manoudis in an amount of 1 or greater than 0.5% with the colloidal silica nanoparticles of Kobayashi modified by Kuroda to produce a coating for super hydrophobicity on a substrate, and ii) that "the combination of Manoudis with Kobayashi as modified has a reasonable expectation of success because both Manoudis and Kobayashi have untreated silica nanoparticles with hydrophobic silicone polymers in coating".  
In addressing these contentions i) and ii) Appellants again refer to the Bowles 2nd, this time to ¶ 18 which again discusses the coating compositions of Examples 1-3 of Kobayashi forming coatings having water contact angles that are already less than 110°, such as from 105.5° to 107°.  As provided in Bowles 2nd at paragraph 18, Dr. Bowles indicated that one having ordinary skill in the art would expect that incorporating 10 weight percent to 50 weight percent hydrophilic additive (based on the total solids weight of the composition) of Kuroda into the coating composition of Kobayashi would decrease the water contact angle of the coating of Kobayashi further below 110°, rendering the coating of Kobayashi undesirably more hydrophilic.  
Appellants indicate that in response to Bowles 2nd, the Examiner cited the Manoudis reference asserting on page 32 of the FOA that roughness was not addressed and "the declaration is not persuasive because, as taught in the Manoudis reference, roughness of the surface influenced by nanoparticle size and concentration affects hydrophobicity in that increased roughness increases hydrophobicity".  
Appellants contend that Manoudis in its "Conclusions" section on page 11231, explains that hydrophobic surfaces were prepared using dilute dispersions (particle concentration <1 % w/v) of nanoparticles.  Manoudis is clearly not directed to the concept that the addition of any amount of hydrophilic additive, including hydrophilic nanoparticles, to a composition comprising a hydrophobic polymer increases the hydrophobicity of the surface, but only to potentially increase the hydrophobicity of certain surfaces using dilute dispersions (i.e., small concentrations) of the nanoparticles.  Manoudis does not disclose or suggest the effect of including the claimed effective amount of hydrophilic additive which forms a cured coating exhibiting a water contact angle of at least 110° and comprising from 10 weight percent to 50 weight percent based on the total solids weight of the surface active coating composition.  Therefore, Manoudis does not indicate to one of ordinary skill in the art what effect including hydrophilic nanoparticles in the claimed amount would have on the water contact angle, and persons of ordinary skill in the art, such as Dr. Bowles, would conversely expect such amounts of hydrophilic additives to actually reduce water contact angle, creating a more hydrophilic surface (see Bowles 2nd at paragraph 13).  
VII (C) (4) (c) RESPONSE TO ARGUMENT  
Regarding i) and ii) above, Appellants’ reliance on the Bowles 2nd Declaration ¶ 18 has the same problem as reliance on Bowles 2nd declaration ¶ 13 and in general.  That problem is Bowles 2nd declaration is based on just the examples of the Kobayashi reference for contact angle degree and does not address the broad disclosure of Kobayashi.  As explained above at VII (C) (4) (a) RESPONSE to ARGUMENT, the broad disclosure of Kobayashi is that with the addition of higher amounts of the component (B) in the examples from 3.9 parts or 10 parts per 100 of A to 500 parts per 100 parts, a higher water contact angle than in Examples 1-3 would result to attain the highly water repellent and highly oil-repellent cured coatings.  Such higher starting hydrophobic contact angle along with the teachings of Kuroda at Tables 1-3 that adding hydrophilic agent up to 30 mass parts does not change the relative water contact angle from that of just having hydrophobic polymer renders the Bowles 2nd unpersuasive.  
Additionally Bowles 2nd does not even address the addition of hydrophilic nanoparticles as hydrophilic additive which is disclosed by Manoudis to achieve super hydrophobicity.  The addition of the disclosure of Manoudis of hydrophilic nanoparticles, like fumed silica, untreated SiO2, as hydrophilic additive, in higher amounts over 2 %w/v from roughness gives a nearly constant static water contact angle from the initial 2.  Such roughness from the hydrophilic nanoparticles of Manoudis added to the organopolysiloxane of Kobayashi as modified, which also has colloidal silica (SiO2) from Kuroda for hydrophobic silicones in amounts of more than 10 to 45 wt% of the composition for stain resistance, shows a motivation and a reasonable expectation that the roughness from the hydrophilic particles results in superhydrophobicity of 164º for weatherability and inhibiting snow and ice as an anti-staining coating of Kobayashi in view of Itami further in view of Kuroda further in view Manoudis.  The Bowles 2nd does not address such roughness for organopolysiloxane of Kobayashi as modified from the addition of such hydrophilic nanoparticles of Manoudis providing superhydrophobicity in amounts of such hydrophilic nanoparticles of more than 10 to 45 weight percent of the composition.  For Kobayashi in view of Itami further in view of Kuroda and further in view of Manoudis having static water contact angles up to 164 degrees is not addressed by the Bowles 2nd because Bowles 2nd does not address such roughness effect from hydrophilic additives that are hydrophilic nanoparticles.  
Furthermore the examiner disagrees with Appellants’ argument that Manoudis is clearly not directed to the concept that the addition of any amount of hydrophilic additive, including hydrophilic nanoparticles, to a composition comprising a hydrophobic polymer increases the hydrophobicity of the surface, but only to potentially increase the hydrophobicity of certain surfaces using dilute dispersions (i.e., small concentrations) of the nanoparticles.  The disagreement is with the latter portion of the argument that Manoudis is only directed to potentially increase the hydrophobicity of certain surfaces nd.  
VII (C) (4) (d) APPELLANTS’ ARGUMENT
Appellants argue in addition, Manoudis discloses simple dilute dispersions that include only two components: a commercially available polymer hydrophobic polymer and fumed silica, with the amount of silica ranging from 0.1 % to 2% w/v and preferably less than 1 % w/v.  In contrast, the coating compositions of Examples 1-3 of Kobayashi include a more complex formulation having a methylpolysiloxane resin, an organopolysiloxane, methyltri(methyl ethyl ketoximo) silane, and a catalyst, where the organopolysiloxane was prepared separately according to Synthesis Example 1 or 2.  Appellants conclude one having ordinary skill would not reasonably predict or expect that incorporating a low concentration of hydrophilic additive, such as 0.1 % to 2% w/v or 0.1 % to 1 % w/v, into the more complex coating composition of Kobayashi would successfully increase the contact angle of the Kobayashi coatings above 110°, and the person of ordinary skill would have been hesitant that such modification could have the opposite effect. 
VII (C) (4) (d) RESPONSE TO ARGUMENT 
For Appellants’ argument, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the arguments provided by the Appellant regarding incorporating a low concentration of hydrophilic additive, such as 0.1 % to 2% w/v or 0.1 % to 1 % w/v, into the more complex coating composition of Kobayashi as broadly disclosed with up to 500 weight parts of component B for a highly water-repellent and highly oil-repellent film with excellent weatherability and resistance to staining or fouling, and as an inhibitor for the adhesion of water drops, snow and ice would produce a coating with a water contact angle of 110° or less must be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.  
VII (C) (4) (e) APPELLANTS’ ARGUMENT 
Still further, Appellants argue as previously mentioned, Manoudis does not disclose or suggest that coating compositions having higher (non-dilute) amounts of a hydrophilic additive, such as an effective amount of 10 weight percent to 50 weight percent of a hydrophilic additive (based on the total solids of the coating composition), can achieve cured coatings having super hydrophobic water contact angles.  Also Kuroda would suggest just the opposite since Kuroda does incorporate a hydrophilic additive in an amount of from 1 to 45 wt.% in combination with a hydrophobic polymer and generates hydrophilic coatings, or coatings having contact angles that are less than 90°.  
VII (C) (4) (e) RESPONSE TO ARGUMENT 
In response, Manoudis is only used as a teaching reference in order to teach roughness of polysiloxane with hydrophilic nanoparticles, like fumed silica or untreated silica, in an amount of 2% w/v produces static water contact angles increased from 103 +/- 0.5° for pure siloxane to 164 +/- 0.5° for siloxane mixed with 2% w/v particles, where from an amount of 1% or less w/v, the increase in hydrophobicity is to superhydrophobicity of 164º and for higher amounts of hydrophilic nanoparticles is nearly constant.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  
As for the argument that the Kuroda reference suggests the opposite with addition of higher amounts of hydrophilic additive to a hydrophobic polymer, such an argument is refuted by Tables 1-3 of Kuroda.  In these tables, the first example of each table has 100 mass parts of the hydrophobic polymer to 0 mass parts of hydrophilic 
 VII (C) (4) (f) APPELLANTS’ ARGUMENT
Appellants also argue at the very least, based on the principles discussed by Dr. Bowles in Bowles 2nd of the addition of a hydrophilic additive increasing the hydrophilicity of the hydrophobic coating of Kobayashi and the Examiner's contrary opinion based on dilute nanoparticle dispersions in Manoudis, the outcome lacks a reasonable expectation of success such that the inclusion of the specific hydrophilic additive in the claimed effective amounts would not have been obvious.  As set forth in Section III of MPEP 2143 (I), "[t]he mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,417, 82 USPQ2d 1385, 1396 (2007)". Since the result of including hydrophilic additives in the hydrophobic coating of Kobayashi in the claimed amount, at the very least, is uncertain, and according to an established expert (Dr. Bowles) could actually render the hydrophobic coating in Kobayashi more hydrophilic, the prior art combination set forth in the final Office Action is not obvious.  
Thus, one having ordinary skill in the art would not have reasonably expected that incorporating an effective amount comprising from 10 weight percent to 50 weight percent of a  hydrophilic additive (based on the total solids of the coating composition) in combination with hydrophobic polymer prepared from a reaction mixture of (a) at least one polysiloxane and (b) a metal alkoxide would achieve a water contact angle of at least 110° given the disclosures of Kobayashi, Kuroda, and Manoudis.  Appellant respectfully submits that such combination is not obvious.   
 VII (C) (4) (f) RESPONSE TO ARGUMENT 
There is no uncertainty for any lack of a reasonable expectation of success such that the inclusion of the specific hydrophilic additive of hydrophilic nanoparticles in an amount of 10 to 45 mass parts from Kobayashi as modified within the claimed effective amounts is obvious because the Bowles 2nd is not persuasive given that it does not address roughness caused by hydrophilic nanoparticles.    
VII (C) (5) APPELLANTS’ ARGUMENT 
Appellants argue that Lee is not relevant to the present application because Lee does not cure the above noted deficiencies of Kobayashi, Kuroda, and Manoudis.  Appellant contends Lee discloses that a continuous two-step process was used to produce surface modified silica nanoparticles, wherein each process was based on the Stober method (pages 319-320, Synthesis of functionalized silica nanoparticles).  Further that Lee discloses that the silica nanoparticles were modified with 3-(aminopropyl)trimethoxyl silane (3-APTMS), and when the particles were pressed (page 320, Characterizations), the pressed surface formed a hydrophilic surface.  Also Lee discloses in the Introduction (page 318) that nanoparticle based technologies have been investigated and applied to colloidal materials, nanocomposites, and supporting material of catalysis, drugs, and biomaterials.  Appellants assert that Lee does not disclose or suggest its silica nanoparticles being suitable for coating compositions.  Therefore, it would not have been obvious to one of ordinary skill to incorporate the aminosilane modified silica nanoparticles into a surface active coating composition, nor would one having ordinary skill have been motivated to do so based on the disclosure in Lee.  
VII (C) (5) RESPONSE TO ARGUMENT   
Lee, in addition to disclosing the investigations of nanoparticle technology listed by Appellants from the introduction, also discloses that surface modified silica nanoparticles hold promise for use in a wide range of different applications such as 
VII (C) (6) APPELLANTS’ ARGUMENT 
	Appellants argue that the Examiner applies an impermissibly high obviousness standard in that the Examiner asserts that each of the pending claims are obvious by combining 4-5 prior art references.  Appellants assert that this approach of combining a high number of prior art references in a complex technological field oversimplifies the claimed invention and results in an impermissibly high obviousness standard being applied.  The standard set forth by the Examiner goes beyond requiring that the claimed invention be non-obvious to those having ordinary skill in the art and instead requires that the invention be non-obvious to even the most sophisticated of persons in the art.  
Initially, Appellant acknowledges the principle set forth in Section 2145(V) of the MPEP that reliance on a "larger number" of references does not "without more" weigh against the obviousness of the claimed invention.  However, as set forth in the foregoing arguments, in order to make the complicated prior art combinations suggested in the final Office Action, basic principles suggesting non-obviousness are contravened. 
For Example, the inclusion of a hydrophilic additive from Kuroda in a composition of highly hydrophobic coatings in Kobayashi violates the principle that modifying a reference in a way that makes it unsatisfactory (or at least potentially unsatisfactory) for its intended purpose is not obvious. See MPEP, Section 2143.01(V). 
Further, that there is evidence on the record that the inclusion of a hydrophilic additive would be expected to potentially make a more hydrophilic coating (see Second Declaration), with which the Examiner appears to disagree based on a reference only referring to dilute dispersion of nanoparticles. 
This illustrates the uncertainty underlying the Examiner's suggestion to add the hydrophilic additive of Kuroda and Manoudis to the coating composition of Kobayashi, and the fact that no reasonable expectation of success exists to make such a combination without the risk of undesirably making the composition of Kobayashi more hydrophilic.  In addition, with respect to the combination involving Lee, the use of a reference that is completely unrelated to coatings undermines the prior art combination set forth in the final Office Action. 
In view of all of these complicating factors, which individually or in combination suggest the non-obviousness of the claimed invention, the high number of references ( 4-5) being combined constitutes "more" and weighs against the obviousness of the claimed invention based on Section 2145(V) of the MPEP. For at least this additional reason, independent claim 1 and the claims depending therefrom are not obvious. 
VII (C) (6) RESPONSE TO ARGUMENTS
In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Appellants conclusory opinion that 4-5 references combined for a self-described complex technological field of surface active coating composition does not conform with the Gorman case involving the art of candy making.  The Gorman case reviewed the 13 cited prior art references ranging from ice cream on a stick, must be kept cold or frozen, to candy on a stick covered by an elastomeric mold, and did not distinguish any on the basis of complexity or simplicity.  However Gorman did analyze the analogousness of 

For the first alleged complicating factor that inclusion of a hydrophilic additive from Kuroda in a composition of highly hydrophobic coatings in Kobayashi violates the principle that modifying a reference in a way that makes it unsatisfactory (or at least potentially unsatisfactory) for its intended purpose is not obvious is not based on the disclosure of Kobayashi.  The fact is Kobayashi itself teaches the inclusion of hydrophilic additives at Col. 7 lines 10-29, of NH2CH2CH2Si(OCH3)3, NH2CH2CH2 NH(CH2)3Si(OCH3)3, and HS(CH2)3Si(OCH3)3, which are hydrophilic.  Therefore adding a hydrophilic additives like hydrophilic nanoparticles, would not render the Kobayashi coating unsatisfactory.  
For the second alleged complicating factor that the inclusion of a hydrophilic additive would be expected to potentially make a more hydrophilic coating (see Bowles 2nd Declaration), with which Appellant argue the Examiner appears to disagree based on a reference only referring to dilute dispersion of nanoparticles, such factor is not a factor at all for several reasons.  First, the evidence is not persuasive because the Bowles 2nd is not based upon the broad disclosure of Kobayashi but only on a couple of narrow examples.  Second, the Kuroda reference discloses in Tables 1-3 that the addition of the hydrophilic additive up to 30 mass parts results in little change in a non-
With respect to the combination involving Lee that the use of a reference that is completely unrelated to coatings undermines the prior art combination set forth in the final Office Action, Appellant does not address that Lee discloses use in films {i.e. a coating}.  
Therefore, Appellants’ alleged complicating factors are not more in the context of In re Gorman so that even the small number of references of 4-5 in the rejection of the FOA as opposed to the 13 references used in Gorman is a proper combination of references with no underlying uncertainty for a reasonable expectation for success to one of ordinary skill in the art.  

SUMMARY AND CONCLUSION
	From the foregoing, Appellants have not properly indicated any error in the FOA for the grounds of rejection on Appeal because Appellants evidence in Bowles 2nd declaration is not based on the broad disclosures of the cited references in accordance with Merck & Co. v. Biocraft Laboratories, 874 F.2d 804 and In re Lamberti, 545
F.2d 747, 750 (CCPA 1976) cited in the FOA and not addressed by Appellants, but on certain narrow examples of the references cited in the rejections of the FOA.  Also, Appellants arguments and conclusory and speculative statements as above-indicated are also not based upon the broad disclosures as described in the FOA in the rejections based on proper combination of the cited references with proper rationale for the combinations and motivation and expectations of success from the combinations for one skilled in the art.  
 For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        
Conferees:

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787        

/Jennifer McNeil/Primary Examiner, TC 1700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.